Citation Nr: 9909390	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-11 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
chronic traumatic arthritis of the right knee with residuals 
of sprain and lateral instability, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The veteran served in active service from 
November 1942 to October 1945.

Additionally, the Board notes the claims file includes a VA 
form 21-2680 (Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance) dated November 1998, 
which the Board construes as a claim of entitlement to 
special monthly pension based on the need for regular aid and 
attendance.  However, as the only issues currently before the 
Board are those set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran neither presents evidence of ankylosis of the 
right knee, nor presents evidence of impairment of the right 
tibia and fibula, including nonunion with loose motion and 
requiring the use of a brace. 

3.  The record contains x-ray evidence that the veteran has 
moderate to severe medial compartment degenerative joint 
disease of the right knee related to his history of right 
knee trauma, as well as that he suffers from functional loss 
of the right knee due to pain.

4.  The veteran's service-connected disability is not shown 
to be of a nature and severity so as to preclude the 
performance of all types of substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 30 percent, for chronic traumatic arthritis of the 
right knee with residuals of sprain and lateral instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5256, 
5257, 5260, 5261, 5262 (1998).

2.  The criteria for a 10 percent disability evaluation for 
traumatic arthritis of the right knee have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 (1998); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

3.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence.

In this case, the veteran contends he is entitled to an 
increased disability evaluation, in excess of 30 percent, for 
his chronic traumatic arthritis of the right knee with 
residuals of sprain and lateral instability as his condition 
has worsened to the point that he walks with the aid of a 
walker and is housebound.  In addition, the veteran contends 
he is entitled to a total rating based upon individual 
unemployability due to his service-connected disability.  In 
this regard, in a November 1945 rating decision, the veteran 
was awarded service connection and a 20 percent disability 
evaluation for right knee traumatic arthritis under 
Diagnostic Code 3008, effective October 1945.  At present, 
after various recharacterizations of the veteran's award, his 
award is characterized as a 30 percent disability evaluation 
for chronic traumatic arthritis of the right knee with 
residuals of sprain and lateral instability, under combined 
Diagnostic Codes 5010 and 5257, as effective June 1976.  The 
veteran's right knee disability is the only disability for 
which he has been awarded service connection.

With respect to the evidence of record, the evidence shows 
the veteran injured his right knee in a motorcycle accident 
in 1944 during his service.  Additionally, a November 1976 VA 
examination report indicates he returned to work as an 
electrician, a job which required climbing ladders and 
kneeling. 

Records from the VA Medical Center (VAMC) in Iowa City, Iowa, 
from October 1974 to June 1997 describe the treatment the 
veteran has received over time for various health care 
problems including, but not limited to lentigo malignant 
melanoma of the right cheek, degenerative joint disease of 
the hip and right knee, and amputation of the right 5th toe 
secondary to a diabetic foot ulcer.  Furthermore, the records 
include medical notations dated May 1985 which indicate the 
veteran worked as an electrician, but that he retired two 
years prior.  And, May 1993 notations indicate the veteran 
has right knee range of motion from 0 to 110 degrees with 
crepitus and some joint space narrowing of the right knee 
medial compartment.

An August 1994 VA examination report notes the veteran, who 
was an 84 year old man, complained of right knee pain, used a 
cane, and had to stop after walking two blocks due to his 
heart.  Upon examination, the veteran presented evidence of 
moderate degenerative changes of the right knee; however, the 
examiner noted that it was impossible to delineate whether 
the veteran's degenerative changes were post-traumatic or 
simply insidious degenerative changes due to his age.

A January 1997 VA joints examination report reveals the 
veteran complained of right knee pain, and had a right knee 
range of motion from 10 to 120 degrees with various 
deformities.  And, x-ray evidence showed he had severe bone 
arthritis of the right knee with loss of medial joint space.  
Additionally, the report contains notations by the examiner 
indicating that, although the veteran suffered a broken leg 
while in service, his pattern of arthritis was a wear and 
tear type of arthritis.

A January 1997 VA general examination report notes the 
veteran was an 87 year old retired individual with dementia, 
diabetes mellitus with a history of peripheral vascular 
disease, hypertension, coronary artery disease, status post 
coronary artery bypass graft, and nonmalignant chronic mild 
skin conditions.  In this respect, the examiner noted that 
these conditions were disabling to the veteran, who was no 
longer able to care for himself and was obviously 
unemployable due to these nonservice-connected conditions.   

July 1997 VA general and joints examination reports note the 
veteran had right knee range of motion from 5 to 105 degrees 
with limitation due to stiffness and pain, as well as that he 
had crepitus with bilateral knee flexion.  Upon examination, 
including an x-ray examination, the veteran had a fair amount 
of medial joint line tenderness with minimal lateral joint 
line tenderness, and moderate to severe medial compartment 
degenerative joint disease of the right knee likely related 
to his history of right knee trauma.  As well, the report 
shows the examiner noted the veteran's service fracture 
likely led to the development of arthritis, which caused the 
veteran pain on ambulating and weight bearing; however, the 
examiner also noted that, from the standpoint of his knee, 
the veteran would only be employable in a sitting/desk job 
type of position.  

Finally, in a VA form 21-4138 (Statement in Support of Claim) 
dated July 1993, the veteran indicated his right leg was 
shorter due to his in-service accident, his arthritis had 
worsened over time, and he walked with the aid of a walker 
and was housebound.  Additionally, in a VA form 21-4138, he 
noted that he had not worked for the prior 10 years. 

II.  Increased Disability Evaluation for Chronic Traumatic 
Arthritis
of the Right Knee with Residuals of Sprain and Lateral 
Instability.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

As noted above, the veteran's has been awarded a 30 percent 
disability evaluation for his right knee disorder under the 
combined provisions of Diagnostic Codes 5010 and 5257 of the 
VA Rating Schedule.  Diagnostic Code 5257 sets forth the 
criteria for evaluating other impairment of the knee.  This 
diagnostic code prescribes the following evaluations for 
recurrent subluxation or lateral instability: 10 percent for 
mild; 20 percent for moderate; and 30 percent for severe 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998). 

With respect to Diagnostic Code (DC) 5257, the Board notes 
that in a precedent opinion issued in July 1997, the VA 
General Counsel held that an appellant who has both arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  The 
General Counsel found that for a knee disorder already rated 
under DC 5257, a veteran would have additional disability 
justifying a separate rating if there was limitation of 
motion under DC 5260 or DC 5261.  It was stated that there 
would be no additional disability based on limitation of 
motion if the claimant did not at least meet the criteria for 
a zero-percent rating under DC 5260 or DC 5261. Further, in 
an August 1998 opinion, the Acting General Counsel noted that 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

After a review of the evidence, the Board finds the veteran 
has been awarded a 30 percent disability evaluation under the 
combined provisions of 5010 and 5257.  However, as 30 percent 
is the maximum rating allowed under 5257, in addition to 
considering the criteria required by the VA General Counsel's 
opinions 23-97 and 9-98, the Board will consider the 
applicability of other Diagnostic Codes in order to determine 
whether the veteran's right knee disability warrants the 
award of an increased disability evaluation in excess of 30 
percent.  In this respect, as the evidence of record does not 
show that the veteran presents evidence of ankylosis of the 
right knee, an increased disability evaluation in excess of 
30 percent under Diagnostic Code 5256 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).  As well, as 
the evidence does not show that the veteran presents evidence 
of impairment of the right tibia and fibula, including 
nonunion with loose motion and requiring the use of a brace, 
an increased disability evaluation in excess of 30 percent 
under Diagnostic Code 5262 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1998).

Furthermore, the Board finds that, although there is clear 
evidence of degenerative changes of the right knee, the 
evidence of record does not include evidence that the veteran 
has limitation of motion of the right knee which meets the 
zero-percent rating under either DC 5260 or DC 5261 such that 
a separate rating for arthritis would be in order on that 
basis.  As of the July 1997 VA examinations, as discussed 
above, the veteran's right knee range of motion was limited 
only to 105 degrees of flexion and 5 degrees of extension.  

Finally, the Board has considered whether a separate rating 
in this case would be in order for the veteran's service-
connected right knee disorder based on x-ray findings of 
arthritis and painful motion.  In this regard, the Board 
notes that the July 1997 VA examination reports show the 
veteran presented objective evidence of pain in the right 
knee with limited motion, and x-ray evidence of moderate to 
severe medial compartment degenerative joint disease of the 
right knee related to his history of right knee trauma.  As 
well, the reports show the examiner noted the veteran's 
service fracture likely led to the development of arthritis, 
which was the cause of the veteran's pain on ambulating and 
weight bearing.  Therefore, the Board finds that the 
veteran's traumatic arthritis in his right knee, as well as 
his functional loss of the right knee due to pain, warrant 
the award of a separate 10 percent disability evaluation for 
traumatic arthritis of the right knee under DC 5010.  See 
VAOPGCPREC 9-98 (requiring that the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010).

III.  Total Rating Based Upon Individual Unemployability
Due to Service Connected disabilities.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  The issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for chronic 
traumatic arthritis of the right knee with residuals of 
sprain and lateral instability, and has been awarded a 30 
percent disability evaluation under Diagnostic Code 5257, and 
a separate 10 percent under Diagnostic Code 5010, as 
discussed above.  In this regard, as his service connected 
disability is not rated at 60 percent or more, the Board 
finds that the veteran has failed to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a).  Additionally, the Board finds that the 
evidence of record does not show the veteran is unemployable 
due to his service-connected disability.  Specifically, the 
Board observes that the January 1997 VA general examination 
report discussed above noted the veteran was diagnosed with 
various health problems including, but not limited to, 
dementia and diabetes mellitus with a history of peripheral 
vascular disease, conditions which were disabling to the 
veteran and were not service connected.  As well, the Board 
observes that the July 1997 VA examination reports include 
notations by the examiner noting that, from the standpoint of 
the veteran's knee, he would be employable in a sitting/desk 
job type of position.

Finally, the Board observes that the evidence indicates the 
veteran retired on or about 1975 and was receiving Social 
Security disability benefits based on additional disabilities 
beyond his service-connected right knee disability.  
Moreover, the Board notes that the evidence shows the veteran 
returned to work on or about November 1976 as an electrician, 
a job which required him to climb ladders and kneel.

Therefore, based on the evidence of record, especially in the 
absence of competent objective evidence relating that the 
veteran is unemployable due to his service-connected 
disability, the Board concludes that the veteran's service-
connected disability is not shown to preclude him from all 
kinds of substantially gainful employment when evaluated in 
association with his educational attainment and occupational 
background.  As such, a total evaluation based on individual 
unemployability is denied.



IV.  Conclusion

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, at the RO level, 
rating boards are to submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration, all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  The rating board 
is to include in its submission a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and factors having a 
bearing on the issue. 38 C.F.R. § 4.16(b).

In the instant case, the veteran has not shown that his right 
knee disability has actually caused him marked interference 
with employment, the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).














ORDER

An evaluation in excess of 30 percent for chronic traumatic 
arthritis of the right knee with residuals of sprain and 
lateral instability is denied.

A separate 10 percent disability evaluation for traumatic 
arthritis of the right knee is granted, subject to those 
provisions governing the payment of monetary benefits.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


